Citation Nr: 0619770	
Decision Date: 07/07/06    Archive Date: 07/13/06

DOCKET NO.  04-01 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

1.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for Wegener's 
granulomatosis of the left lung. 

2.  Entitlement to service connection for Wegener's 
granulomatosis of the left lung due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 



INTRODUCTION

The veteran served on active duty April 1969 to October 1971.  
He was awarded the Vietnam Service Medal and he served in 
Vietnam from January 1970 to January 1971.      

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, which determined that new and material evidence had 
not been submitted to reopen the claim for service connection 
for Wegener's granulomatosis of the left lung. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board notes that the claim of entitlement to service 
connection for Wegener's granulomatosis of the left lung was 
the subject of a final January 1981 rating decision.  In a 
September 2002 statement, the veteran indicated that he 
wished to reopen his disability claim for service connection 
for Wegener's granulomatosis of the left lung as due to 
herbicide exposure due to Agent Orange exposure.  As noted 
above, a March 2003 rating decision determined that new and 
material evidence had not been submitted to reopen the claim 
for service connection for Wegener's granulomatosis of the 
left lung.  In the December 2003 statement of the case, the 
RO determined that new and material evidence had not been 
submitted to reopen the claim of service connection for 
Wegener's granulomatosis of the left lung as due to herbicide 
exposure.  

With respect to the veteran's contention that the Wegener's 
granulomatosis of the left lung is related to his exposure to 
Agent Orange in Vietnam, the Board notes that the law and 
regulation pertaining to diseases related to Agent Orange 
exposure evolved subsequent to the January 1981 rating 
decision that denied service connection for the Wegener's 
granulomatosis of the left lung on a direct basis.  Congress 
enacted the Agent Orange Act of 1991 which provided for a 
presumption of service connection to be applied to veterans 
who had served in the "Republic of Vietnam during the Vietnam 
era" and were diagnosed with diseases that were "associated 
with exposure to certain herbicide agents."  See 38 U.S.C.A. 
§ 1116 (West 2002); 38 C.F.R. § 3.309(e) (2005).  

When a provision of law or regulation creates a new basis of 
entitlement to benefits, as through liberalization of the 
requirements for entitlement to a benefit, a claim of 
entitlement under such law or regulation is a claim separate 
and distinct from a claim previously and finally denied prior 
to the liberalizing law or regulation.  See Spencer v. Brown, 
4 Vet. App. 283, 288 (1993), aff'd, 17 F.3d 368 (Fed. Cir. 
1994), cert. denied 513 U.S. 810 (1994).  Therefore, the 
veteran's claim of entitlement to service connection for 
Wegener's granulomatosis of the left lung due to exposure to 
Agent Orange should be adjudicated by the RO on a de novo 
basis.  Because the RO has not yet considered the veteran's 
claim for entitlement to service connection for Wegener's 
granulomatosis of the left lung due to exposure to Agent 
Orange on a de novo basis, it would be prejudicial to the 
veteran if the Board were to proceed to issue a decision on 
the merits at this time.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  Thus, this claim must be remanded to the RO or 
AMC for adjudication and correction of the procedural 
defects.  The RO or AMC should afford the veteran a VA 
examination to determine whether he has a current disability 
due to herbicide exposure.    

In the March 2003 rating decision, the RO determined that new 
and material evidence has not been submitted to reopen the 
claim for service connection for Wegener's granulomatosis of 
the left lung.  Review of the record reveals that that the 
claim to reopen was filed in September 2002.  The regulation 
applicable to claims to reopen, 38 C.F.R. § 3.156(a), New and 
material evidence, was amended effective August 29, 2001.  In 
this case, since the claim to reopen was filed in September 
2002, the revised provisions of 38 C.F.R. § 3.156(a) are 
applicable.  For claims filed on and after August 29, 2001, 
new evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2005).

The Board observes that that in the March 2003 rating 
decision and in the statement of the case, the RO adjudicated 
the claim under the former provisions of 38 C.F.R. 
§ 3.156(a).  Because the RO has not yet considered the 
veteran's claim under the revised provisions of 38 C.F.R. 
§ 3.156(a), it would be potentially prejudicial to the 
appellant if the Board were to proceed to issue a decision on 
the merits at this time.  See Bernard, supra.  Thus, this 
claim must be remanded to the RO/AMC for adjudication and 
correction of the procedural defects.  

Finally, VCAA notice is deficient as to the new and material 
claim.  In a recent case, the Court held that VCAA notice 
under 38 U.S.C.A. § 5103a (2005) applies to claims to reopen 
based on submission of new and material evidence.  Kent v. 
Nicholson, No. 01-181 (U.S. Vet. App. Mar. 31, 2006).  Under 
Kent, VA must notify the veteran of what constitutes 
"material" evidence in the context of his particular claim 
to reopen.  Id.  VA should tell the veteran the basis for the 
previous denial and what the evidence must show in order to 
reopen his particular claim.  

Accordingly, the case is REMANDED for the following action:

1.  The RO or AMC should send the veteran 
corrective VCAA notice letter, with 
respect to petition to reopen a claim for 
service connection for Wegener's 
granulomatosis of the left lung.  This 
notice should include the proper standard 
for new and material evidence (for claims 
filed after August 29, 2001) and an 
explanation of what the evidence must 
show to reopen this veteran's claim, as 
outlined in Kent v. Nicholson, No. 04-181 
(U.S. Vet. App. March 31, 2006.  Again, 
VA must tell the veteran the basis for 
the previous denial and what the evidence 
must show in order to reopen his 
particular claim.

2.  The RO or AMC should afford the 
veteran a VA examination to determine 
whether he has a current disability, 
i.e., Wegener's granulomatosis of the 
left lung, due to herbicide exposure.  

3.  The AMC or RO should then adjudicate 
the issue of entitlement to service 
connection for Wegener's granulomatosis 
of the left lung due to exposure to Agent 
Orange on a de novo basis.  The AMC or RO 
should also readjudicate the issue of 
whether new and material evidence has 
been submitted to reopen the claim for 
service connection for Wegener's 
granulomatosis of the left lung with 
consideration of the revised provisions 
of 38 C.F.R. § 3.156(a). 

4.  If all the desired benefits are not 
granted, an appropriate supplemental 
statement of the case should be furnished 
to the veteran and his representative.  
They should be afforded an opportunity to 
respond to the supplemental statement of 
the case before the claims folder is 
returned to the Board for further 
appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005). 


